Exhibit 10.1
 
Performance Share Unit
Award Agreement
 
Ameren Corporation
 
2006 Omnibus Incentive Compensation Plan
 
March 2, 2009
 
 

--------------------------------------------------------------------------------


 
Ameren Corporation
 
Performance Share Unit Award Agreement
 
THIS AGREEMENT, effective March 2, 2009, represents the grant of Performance
Share Units by Ameren Corporation (the “Company”), to the Participant named
below, pursuant to the provisions of the Ameren Corporation 2006 Omnibus
Incentive Compensation Plan (the “Plan”).  The number of Shares ultimately
earned and paid, if any, for such Performance Share Units will be determined
pursuant to Section 3 of this Agreement.
 
The Plan provides a complete description of the terms and conditions governing
the Performance Share Units.  If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms will completely
supersede and replace the conflicting terms of this Agreement.  All capitalized
terms will have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein.  The parties hereto agree as follows:
 
1.          Grant Information.  The individual named below has been selected to
be a Participant in the Plan, as specified below:
 
(a)                 Participant:
 
(b)                 Target Number of Performance Share Units:
 
2.          Performance Period.  The performance period begins on January 1,
2009, and ends on December 31, 2011 (“Performance Period”).
 
3.          Performance Grid.  The number of Performance Share Units earned by
the Participant under this Agreement will be determined in accordance with the
following grid.  If the actual performance results fall between two of the
categories listed below, straight-line interpolation will be used to determine
the amount earned.  Payouts that otherwise would have been more than 100% of
Target will be capped at Target if the Company’s total shareholder return
(“TSR”) is negative over the three-year period.  TSR shall be calculated in the
manner set forth in Exhibit 1 hereto and compared to the peer group identified
in Exhibit 1.
 

   
Ameren’s Percentile in
Total Shareholder Return vs.  Utility Peers
During the Performance Period
 
Payout—Percent of Target
Performance Share Units Granted
 
 
90th percentile +
200%
70th percentile
150%
50th percentile
100%
30th percentile
50%
<30th percentile but Earnings Per Share in each year of
  the Performance Period is $2.54 or greater
30%
<30th percentile and Earnings Per Share in each year of
          the Performance Period is not $2.54 or greater
0% (no payout)
   

 
 

--------------------------------------------------------------------------------


 
4.          Calculation of Earned Performance Share Units.  The Committee, in
its sole discretion, will determine the number of Performance Share Units earned
by the Participant at the end of the Performance Period based on the performance
of the Company, calculated using the performance grid set forth in Section 3 of
this Agreement.
 
5.          Vesting of Performance Share Units.  Subject to provisions set forth
in Section 9 of this Agreement related to a Change of Control (as defined in the
Second Amended and Restated Ameren Corporation Change of Control Severance Plan
(“the Change of Control Severance Plan”)) of the Company and Section 10 relating
to termination for Cause (as defined in the Change of Control Severance Plan),
the Performance Share Units will vest as set forth below:
 
 
(a)
Provided the Participant has continued employment through such date, one hundred
percent (100%) of the earned Performance Share Units will vest on December 31,
2011; or

 
 
(b)
Provided the Participant has continued employment through the date of his death
and such death occurs prior to December 31, 2011, the Participant will be
entitled to a prorated award based on the Target Number of Performance Share
Units set forth in Section 1(b) of this Agreement plus accrued dividends as of
the date of his death, with such prorated number based upon the total number of
days the Participant worked during the Performance Period; or

 
 
(c)
Provided the Participant has continued employment through the date of his
Disability (as defined in Code Section 409A), and such Disability occurs prior
to December 31, 2011, one hundred percent (100%) of the Performance Share Units
he would have earned had he remained employed by the Company for the entire
Performance Period will vest on December 31, 2011; or

 
 
(d)
Provided the Participant has continued employment through the date of retirement
(as described below) and such retirement occurs before December 31, 2011, the
following vesting schedule shall be applicable to the Performance Share Units:

 
 
 (i)
If the Participant retires at an age of 55 to 61 with five (5) years of service—
the Participant is entitled to receive a prorated portion of the Performance
Share Units that would have been earned had the Participant remained employed by
the Company for the entire Performance Period, based on the actual performance
of the Company during the entire Performance Period, with the prorated number
based upon the total number of days the Participant worked during the
Performance Period; or

 
 
 (ii)
If the Participant retires after reaching age 62 with five (5) years of service—
the Participant is entitled to receive one hundred percent (100%) of the
Performance Share Units that would have been earned had the Participant remained
employed by the Company for the entire Performance Period based on the actual
performance of the Company during the entire Performance Period.

 
 
-2-

--------------------------------------------------------------------------------


 
Termination of employment during the Performance Period for any reason other
than death, Disability, retirement as described above, or on or after a Change
of Control in accordance with Section 9 will require forfeiture of this entire
award, with no payment to the Participant.
 
6.          Form and Timing of Payment.  All payments of vested Performance
Share Units pursuant to this Agreement will be made in the form of
Shares.  Except as otherwise provided in this Agreement, payment will be made
upon the earliest to occur of the following:
 
 
(a)
January 1, 2012 or as soon as practicable thereafter;

 
 
(b)
The Participant’s death or as soon as practicable thereafter.

 
7.          Right as Shareholder.  Except as specifically set forth in this
Agreement, the Participant shall not have voting or any other rights as a
shareholder of the Company with respect to Performance Share Units.  The
Participant will obtain full voting and other rights as a shareholder of the
Company upon the payment of the Performance Share Units in Shares as provided in
Section 6 or 9.
 
8.          Dividends.  The Participant shall be entitled to receive dividend
equivalents, which represent the right to receive Shares measured by the
dividend payable with respect to the corresponding number of Performance Share
Units.  Dividend equivalents on Performance Share Units will accrue and be
reinvested into additional Performance Share Units throughout the three-year
Performance Period.  The additional Shares will be paid as set forth in Section
6 or 9 of this Agreement.
 
9.          Change of Control.
 
(a)          Company No Longer Exists.  Upon a Change of Control which occurs on
or before December 31, 2011 in which the Company ceases to exist or is no longer
publicly traded on the New York Stock Exchange or the NASDAQ Stock Market, the
Target Number of Performance Share Units awarded as set forth in Section 1(b) of
this Agreement plus the accrued dividends as of the date of the Change of
Control shall be converted to nonqualified deferred compensation with the
following features:
 
 
  (i)
The initial amount of the nonqualified deferred compensation shall equal the
value of one Share based on the closing price on the New York Stock Exchange on
the last trading day prior to the date of the Change of Control multiplied by
the sum of the Target Number of Performance Share Units awarded as set forth in
section 1(b) of this Agreement plus the additional Performance Share Units
attributable to accrued dividends;

 
 
  (ii)
Interest on the nonqualified deferred compensation shall accrue based on the
prime rate (adjusted on the first day of each calendar quarter) as published in
the “Money Rates” section in the Wall Street Journal from the date of the Change
of Control until such nonqualified deferred compensation is distributed or
forfeited;

 
 
  (iii)
If the Participant remains employed with the Company or its successor until the
last day of the Performance Period, the nonqualified deferred compensation, plus

 
 
-3-

--------------------------------------------------------------------------------


 
interest, shall be paid to the Participant in an immediate lump sum on
January 1, 2012, or as soon as practicable thereafter.
 
 
  (iv)
If the Participant remains employed with the Company or its successor until his
death or Disability which occurs before the last day of the Performance Period,
the Participant (or his estate or designated beneficiary) shall immediately
receive the nonqualified deferred compensation, plus interest, upon such death
or Disability;

 
 
  (v)
If the Participant has a qualifying termination (as defined in Section 9(c))
before the last day of the Performance Period, the Participant shall immediately
receive the nonqualified deferred compensation, plus interest, upon such
termination; provided that such distribution shall be deferred until the date
which is six months following the Participant’s termination of employment to the
extent required by Code Section 409A; and

 
 
  (vi)
In the event the Participant terminates employment before the end of the
Performance Period for any reason other than described in Sections (iv) or (v)
above, the nonqualified deferred compensation, plus interest, will immediately
be forfeited.

 
(b)          Company Continues to Exist.  If there is a Change of Control of the
Company but the Company continues in existence and remains a publicly traded
company on the New York Stock Exchange or the NASDAQ Stock Market, the
Performance Share Units will pay out upon the earliest to occur of the
following:
 
 
  (i)
As set forth in Section 6 (“Form and Timing of Payments”) of this Agreement; or

 
 
  (ii)
If the Participant experiences a qualifying termination (as defined in Section
9(c)) during the two-year period following the Change of Control and the
termination occurs prior to January 1, 2012, one hundred percent (100%) of the
Performance Share Units he would have earned had he remained employed for the
entire Performance Period will vest on December 31, 2011 and the vested
Performance Share Units will be paid in Shares on January 1, 2012 or as soon as
practicable thereafter.

 
(c)          Qualifying Termination.  For purposes of Sections 9(a)(v) and
9(b)(ii), a qualifying termination means (i) an involuntary termination without
Cause, (ii) for Change of Control Severance Plan participants, a voluntary
termination of employment for Good Reason (as defined in the Change of Control
Severance Plan) or (iii) a voluntary termination that qualifies for severance
under the Ameren Corporation Severance Plan for Management Employees (as in
effect immediately prior to the Change of Control).
 
(d)          Termination in Anticipation of Change of Control.  If a Participant
qualifies for benefits as provided in the last sentence of Section 4.1 of the
Change of Control Severance Plan, or if a Participant is not a Participant in
the Change of Control Severance Plan but is terminated within six (6) months
prior to the Change of Control and qualifies for severance benefits under the
Company’s general severance plan and the Participant’s termination of employment
occurs before December 31, 2011, then the Participant shall receive (i) upon a
Change of Control described in Section 9(a), an
 
 
-4-

--------------------------------------------------------------------------------


 
immediate cash payout equal to the value of one Share based on the closing price
on the New York Stock Exchange on the last trading day prior to the date of the
Change of Control multiplied by the sum of the Target Number of Performance
Share Units awarded as set forth in Section 1(b) of this Agreement plus the
additional Performance Share Units attributable to accrued dividends or (ii)
upon a Change of Control described in Section 9(b), the payout provided for in
Section 9(b).
 
10.          Termination for Cause.  Termination of employment for Cause at any
time prior to payout of the Shares will require forfeiture of the entire
Performance Share Unit Award, with no distribution of any Shares to the
Participant.
 
11.          Nontransferability.  Performance Share Units awarded pursuant to
this Agreement may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated (a “Transfer”) other than by will or by the laws of
descent and distribution, except as provided in the Plan.  If any Transfer,
whether voluntary or involuntary, of Performance Share Units is made, or if any
attachment, execution, garnishment, or lien will be issued against or placed
upon the Performance Share Units, the Participant’s right to such Performance
Share Units will be immediately forfeited to the Company, and this Agreement
will lapse.
 
12.          Requirements of Law.  The granting of Performance Share Units under
the Plan will be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
 
13.          Tax Withholding.  The Company will have the power and the right to
deduct or withhold, or require the Participant or the Participant’s beneficiary
to remit to the Company, an amount sufficient to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement.
 
14.          Stock Withholding.  With respect to withholding required upon any
taxable event arising as a result of Performance Share Units granted hereunder,
the Company, unless notified otherwise by the Participant in writing within
thirty (30) days prior to the taxable event, will satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value equal to the total
minimum statutory tax required to be withheld on the transaction.  The
Participant agrees to pay to the Company, its Affiliates, and/or its
Subsidiaries any amount of tax that the Company, its Affiliates, and/or its
Subsidiaries may be required to withhold as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.
 
15.          Administration.  This Agreement and the Participant’s rights
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan.  It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which will be binding upon the Participant.
 
16.          Continuation of Employment.  This Agreement will not confer upon
the Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor will this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.
 
 
-5-

--------------------------------------------------------------------------------


 
17.          Amendment to the Plan.  The Plan is discretionary in nature and the
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Agreement, without the
Participant’s written approval.
 
18.          Amendment to this Agreement.  The Company may amend this Agreement
in any manner, provided that no such amendment may adversely affect the
Participant’s rights hereunder without the Participant’s written approval.
 
19.          Successor.  All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Share Units, will be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substan­tially all of the business and/or assets of the Company.
 
20.          Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions will nevertheless
be binding and enforceable.
 
21.          Applicable Laws and Consent to Jurisdiction.  The validity,
construction, interpretation, and enforceability of this Agreement will be
determined and governed by the laws of the State of Missouri without giving
effect to the principles of conflicts of law.  For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction and agree that such litigation will be conducted in the
federal or state courts of the State of Missouri.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of March 2, 2009.
 
    Ameren Corporation
 
[dkmartinsignature.jpg]
      
       Senior Vice President and Chief
       Human Resources Officer—

 
By:__________________________________
Participant
 


 
-6-

--------------------------------------------------------------------------------





EXHIBIT 1
 


Total Shareholder Return
Total Shareholder Return shall be calculated as follows:


 
[awardgraph.jpg]
 
*In practice, dividends will be treated as having been reinvested quarterly.




Peer Group
Following are the peer group companies.  In order to be counted in the final
calculations, a company must still have a ticker at the end of the performance
period.


Company
 
Ticker
Company
Ticker
AMERICAN ELECTRIC POWER CO
AEP
NORTHEAST UTILITIES
NU
ALLIANT ENERGY CORPORATION
LNT
NSTAR
NST
CONSOLIDATED EDISON INC
ED
OGE ENERGY
OGE
DOMINION RESOURCES INC
D
PEPCO HOLDINGS INC
POM
DTE ENERGY CO
DTE
PINNACLE WEST CAPITAL CORP
PNW
DUKE ENERGY
DUK
PROGRESS ENERGY
PGN
EDISON INTERNATIONAL
EIX
SCANA
SCG
FIRSTENERGY CORP
FE
SOUTHERN CO
SO
FPL GROUP INC
FPL
WESTAR ENERGY, INC.
WR
GREAT PLAINS ENERGY INC
GXP
WISCONSIN ENERGY
WEC
INTEGRYS
TEG
XCEL ENERGY INC
XEL


-7-